Exhibit 10.7

EXECUTION

COPY

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of January 31, 2007, is
made and given by each of the undersigned (each a “Grantor” and collectively,
the “Grantors”), to WB QT, LLC, a Delaware limited liability company, in its
capacity as Agent (in such capacity, the “Secured Party”), for the “Lenders” as
defined in and from time to time party to the Credit Agreement (defined below).

RECITALS

A. Quantum Fuel Systems Technologies Worldwide, Inc., a Delaware corporation
(the “Borrower”), the Lenders and the Secured Party have entered into a Credit
Agreement dated as of January 31, 2007 (as the same may hereafter be amended,
supplemented, extended, restated, or otherwise modified from time to time, the
“Credit Agreement”) pursuant to which the Lenders have agreed to extend to the
Borrower certain credit accommodations.

B. It is a condition precedent to the obligation of the Lenders to extend credit
accommodations pursuant to the terms of the Credit Agreement that this Agreement
be executed and delivered by the Grantors.

C. All the Grantors (other than the Borrower) are direct or indirect
Subsidiaries (as defined in the Credit Agreement) of the Borrower.

D. Each Grantor finds it advantageous, desirable and in its best interests to
comply with the requirement that it execute and deliver this Agreement to the
Secured Party.

NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to enter into the Credit Agreement and to extend credit accommodations
to the Borrower thereunder, each Grantor hereby agrees with the Secured Party
for the benefit of the Secured Party and the Lenders as follows:

Section 1. Defined Terms.

1(a) As used in this Agreement, the following terms shall have the meanings
indicated:

“Account” means a right to payment of a monetary obligation, whether or not
earned by performance, (i) for property that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (ii) for services rendered or to
be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a
secondary obligation incurred or to be incurred, (v) for energy provided or to
be provided, (vi) for the use or hire of a vessel under a charter or other
contract, (vii) arising out of the use of a credit or charge card or



--------------------------------------------------------------------------------

information contained on or for use with the card, or (viii) as winnings in a
lottery or other game of chance operated, sponsored, licensed or authorized by a
State or governmental unit of a State, or person licensed or authorized to
operate the game by a State or governmental unit of a State. The term includes
health-care insurance receivables.

“Account Debtor” shall mean a Person who is obligated on or under any Account,
Chattel Paper, Instrument or General Intangible.

“Borrower” shall have the meaning set forth in Recital A hereof.

“Chattel Paper” shall mean a record or records that evidence both a monetary
obligation and a security interest in specific goods, a security interest in
specific goods and software used in the goods, a security interest in specific
goods and license of software used in the goods, a lease of specific goods, or a
lease of specific goods and license of software used in the goods.

“Collateral” shall mean all property and rights in property now owned or
hereafter at any time acquired by any Grantor in or upon which a Security
Interest is granted to the Secured Party by such Grantor under this Agreement.

“Deposit Account” shall mean any demand, time, savings, passbook or similar
account maintained with a bank.

“Document” shall mean a document of title or a warehouse receipt.

“Equipment” shall mean all machinery, equipment, motor vehicles, furniture,
furnishings and fixtures, including all accessions, accessories and attachments
thereto, and any guaranties, warranties, indemnities and other agreements of
manufacturers, vendors and others with respect to such Equipment.

“Event of Default” shall have the meaning given to such term in Section 18
hereof.

“Financing Statement” shall have the meaning given to such term in Section 4
hereof.

“Fixtures” shall mean goods that have become so related to particular real
property that an interest in them arises under real property law.

“General Intangibles” shall mean any personal property (other than goods,
Accounts, Chattel Paper, Deposit Accounts, Documents, Instruments, Investment
Property, Letter of Credit Rights and money) including things in action,
contract rights, payment intangibles, software, corporate and other business
records, inventions, designs, patents, patent applications, service marks,
trademarks, tradenames, trade secrets, internet domain names, engineering
drawings, good will, registrations, copyrights, licenses,

 

2



--------------------------------------------------------------------------------

franchises, customer lists, tax refund claims, royalties, licensing and product
rights, rights to the retrieval from third parties of electronically processed
and recorded data and all rights to payment resulting from an order of any
court.

“Instrument” shall mean a negotiable instrument or any other writing which
evidences a right to the payment of a monetary obligation and is not itself a
security agreement or lease and is of a type which is transferred in the
ordinary course of business by delivery with any necessary endorsement or
assignment.

“Inventory” shall mean goods, other than farm products, which are leased by a
person as lessor, are held by a person for sale or lease or to be furnished
under a contract of service, are furnished by a person under a contract of
service, or consist of raw materials, work in process, or materials used or
consumed in a business or incorporated or consumed in the production of any of
the foregoing and supplies, in each case wherever the same shall be located,
whether in transit, on consignment, in retail outlets, warehouses, terminals or
otherwise, and all property the sale, lease or other disposition of which has
given rise to an Account and which has been returned to any Grantor or
repossessed by any Grantor or stopped in transit.

“Investment Property” shall mean a security, whether certificated or
uncertificated, a security entitlement, a securities account and all financial
assets therein, a commodity contract or a commodity account.

“Letter of Credit Right” shall mean a right to payment or performance under a
letter of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance.

“Lien” shall mean any security interest, mortgage, pledge, lien, charge,
encumbrance, title retention agreement or analogous instrument or device
(including the interest of the lessors under capitalized leases), in, of or on
any assets or properties of the Person referred to.

“Obligations” shall mean (a) all indebtedness, liabilities and obligations of
each Grantor to the Secured Party or any Lender of every kind, nature or
description under the Credit Agreement, including the Borrower’s obligations on
any promissory note or notes under the Credit Agreement and any note or notes
hereafter issued in substitution or replacement thereof, and any other Loan
Document (as defined in the Credit Agreement), (b) any and all indebtedness,
liabilities and obligations of any Grantor to the Secured Party or any Lender of
every kind, nature and description under any Guaranty and any other guaranty or
guaranties executed and delivered by such Grantor in favor of the Secured Party,
(c) all liabilities of each Grantor under this Agreement, and in all of the
foregoing cases whether due or to become due, and whether now existing or
hereafter arising or incurred.

 

3



--------------------------------------------------------------------------------

“Person” shall mean any individual, corporation, partnership, limited
partnership, limited liability company, joint venture, firm, association, trust,
unincorporated organization, government or governmental agency or political
subdivision or any other entity, whether acting in an individual, fiduciary or
other capacity.

“Security Interest” shall have the meaning given such term in Section 2 hereof.

1(b) All other terms used in this Agreement which are not specifically defined
herein shall have the meaning assigned to such terms in Article 9 of the Uniform
Commercial Code as in effect in the State of Minnesota.

1(c) Unless the context of this Agreement otherwise clearly requires, references
to the plural include the singular, the singular, the plural and “or” has the
inclusive meaning represented by the phrase “and/or.” The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The words “hereof,” “herein,” “hereunder” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement. References to Sections are references to Sections in this
Agreement unless otherwise provided.

Section 2. Grant of Security Interest. As security for the payment and
performance of all of the Obligations, each Grantor hereby grants to the Secured
Party for the ratable benefit of the Secured Party and the Lenders a security
interest (the “Security Interest”) in all of such Grantor’s right, title, and
interest in and to the following, whether now or hereafter owned, existing,
arising or acquired and wherever located:

 

  2(a) All Accounts.

 

  2(b) All Chattel Paper.

 

  2(c) All Deposit Accounts.

 

  2(d) All Documents.

 

  2(e) All Equipment.

 

  2(f) All Fixtures.

 

  2(g) All General Intangibles.

 

  2(h) All Instruments.

 

  2(i) All Inventory.

 

  2(j) All Investment Property.

 

  2(k) All Letter of Credit Rights.

 

4



--------------------------------------------------------------------------------

2(l) To the extent not otherwise included in the foregoing, all other rights to
the payment of money, including rents and other sums payable to such Grantor
under leases, rental agreements and other Chattel Paper; all books,
correspondence, credit files, records, invoices, bills of lading, and other
documents relating to any of the foregoing, including, without limitation, all
tapes, cards, disks, computer software, computer runs, and other papers and
documents in the possession or control of such Grantor or any computer bureau
from time to time acting for such Grantor; all rights in, to and under all
policies insuring the life of any officer, director, stockholder, manager,
member or employee of such Grantor, the proceeds of which are payable to such
Grantor; all accessions and additions to, parts and appurtenances of,
substitutions for and replacements of any of the foregoing; and all proceeds
(including insurance proceeds) and products thereof.

Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the Accounts,
Chattel Paper, General Intangibles and other items included in the Collateral to
the extent set forth therein to perform all of its duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by the Secured Party of any of the rights hereunder shall not
release any Grantor from any of its duties or obligations under the Accounts or
any other items included in the Collateral, and (c) neither the Secured Party
nor any Lender shall have any obligation or liability under Accounts, Chattel
Paper, General Intangibles and other items included in the Collateral by reason
of this Agreement, nor shall the Secured Party or any Lender be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder.

Section 4. Title to Collateral. The Grantors have (or will have at the time the
respective Grantor acquires rights in Collateral hereafter acquired or arising)
and will maintain so long as the Security Interest may remain outstanding, title
to each item of Collateral (including the proceeds and products thereof), free
and clear of all Liens except the Security Interest and Liens permitted by the
Credit Agreement. The Grantors will not license any Collateral except in the
ordinary course of business. The Grantors will defend the Collateral against all
claims or demands of all Persons (other than the Secured Party) claiming the
Collateral or any interest therein. As of the date of execution of this
Agreement, no valid and effective financing statement or other similar document
used to perfect and preserve a security interest under the laws of any
jurisdiction (a “Financing Statement”) covering all or any part of the
Collateral is on file in any recording office, except such as may have been
filed (a) in favor of the Secured Party relating to this Agreement, or (b) to
perfect Liens permitted by the Credit Agreement.

Section 5. Disposition of Collateral. The Grantors will not sell, lease or
otherwise dispose of, or discount or factor with or without recourse, any
Collateral, except for sales permitted by the Credit Agreement.

Section 6. Names, Offices, Locations, Jurisdiction of Organization. Each
Grantor’s legal name (as set forth in its constituent documents filed with the
appropriate governmental official or agency) is as set forth on the signature
page to this Agreement. The jurisdiction of

 

5



--------------------------------------------------------------------------------

organization of each Grantor and the organizational number of each Grantor are
each set forth next to its respective signature on the signature page of this
Agreement. Each Grantor will from time to time at the request of the Secured
Party provide the Secured Party with current good standing certificates and/or
state-certified constituent documents from the appropriate governmental
officials. The chief place of business and chief executive office of each
Grantor are located at its respective address set forth on the signature page
hereof. The Grantors will not locate or relocate any item of Collateral into any
jurisdiction in which an additional Financing Statement would be required to be
filed to maintain the Secured Party’s perfected security interest, in such
Collateral. No Grantor will change its name, the location of its chief place of
business and chief executive office or its corporate structure (including
without limitation, its jurisdiction of organization) unless the Secured Party
has been given at least 30 days prior written notice thereof and such Grantor
has executed and delivered to the Secured Party such Financing Statements and
other instruments required or appropriate to continue the perfection of the
Security Interest.

Section 7. Rights to Payment. Except as a Grantor may otherwise advise the
Secured Party in writing, each Account, Chattel Paper, Document, General
Intangible and Instrument constituting or evidencing Collateral is (or, in the
case of all future Collateral, will be when arising or issued) the valid,
genuine and legally enforceable obligation of the Account Debtor or other
obligor named therein or in such Grantor’s records pertaining thereto as being
obligated to pay or perform such obligation. Without the Secured Party’s prior
written consent, no Grantor will agree to any modifications, amendments,
subordinations, cancellations or terminations of the obligations of any such
Account Debtors or other obligors except in the ordinary course of business and
in amounts not exceeding $25,000 per Account Debtor or other obligor in any
calendar year. Each Grantor will perform and comply in all material respects
with all its obligations under any items included in the Collateral and exercise
promptly and diligently its rights thereunder.

Section 8. Further Assurances; Attorney-in-Fact.

8(a) Each Grantor agrees that from time to time, at its expense, it will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or that the Secured Party may reasonably
request, in order to perfect and protect the Security Interest granted or
purported to be granted hereby or to enable the Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral (but
any failure to request or assure that any Grantor execute and deliver such
instrument or documents or to take such action shall not affect or impair the
validity, sufficiency or enforceability of this Agreement and the Security
Interest, regardless of whether any such item was or was not executed and
delivered or action taken in a similar context or on a prior occasion). Without
limiting the generality of the foregoing, each Grantor will, promptly and from
time to time at the request of the Secured Party: (i) execute and file such
Financing Statements or continuation statements in respect thereof, or
amendments thereto, and such other instruments or notices (including fixture
filings with any necessary legal descriptions as to any goods included in the
Collateral which the Secured Party determines might be deemed to be fixtures,
and instruments and notices with respect to vehicle titles) as may be necessary
or desirable, or as the Secured

 

6



--------------------------------------------------------------------------------

Party may request, in order to perfect, preserve and enhance the Security
Interest granted or purported to be granted hereby; (ii) obtain from any bailee
holding Collateral, an acknowledgement, in form satisfactory to the Secured
Party that such bailee holds such collateral for the benefit of the Secured
Party; (iii) obtain from any securities intermediary, or other party holding any
Collateral, control agreements in form satisfactory to the Secured Party;
(iv) deliver and pledge to the Secured Party all Instruments and Documents, duly
indorsed or accompanied by duly executed instruments of transfer or assignment,
with full recourse to such Grantor, all in form and substance satisfactory to
the Secured Party; and (v) obtain waivers, in form satisfactory to the Secured
Party of any claim to any Collateral from any landlords or mortgagees of any
property where any Inventory or Equipment is located.

8(b) Each Grantor hereby authorizes the Secured Party to file one or more
Financing Statements or continuation statements in respect thereof, and
amendments thereto, relating to all or any part of the Collateral without the
signature of such Grantor where permitted by law. Each Grantor irrevocably
waives any right to notice of any such filing. A photocopy or other reproduction
of this Agreement or any Financing Statement covering the Collateral or any part
thereof shall be sufficient as a Financing Statement where permitted by law.

8(c) Each Grantor will furnish to the Secured Party from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Secured Party may reasonably
request, all in reasonable detail and in form and substance reasonably
satisfactory to the Secured Party.

8(d) In furtherance, and not in limitation, of the other rights, powers and
remedies granted to the Secured Party in this Agreement, each Grantor hereby
appoints the Secured Party such Grantor’s attorney-in-fact, with full authority
in the place and stead of such Grantor and in the name of such Grantor or
otherwise, from time to time in the Secured Party’s good faith discretion, to
take any action (including the right to collect on any Collateral) and to
execute any instrument that the Secured Party may reasonably believe is
necessary or advisable to accomplish the purposes of this Agreement, in a manner
consistent with the terms hereof.

Section 9. Taxes and Claims. Each Grantor will promptly pay all taxes and other
governmental charges levied or assessed upon or against any Collateral or upon
or against the creation, perfection or continuance of the Security Interest, as
well as all other claims of any kind (including claims for labor, material and
supplies) against or with respect to the Collateral, except to the extent
(a) such taxes, charges or claims are being contested in good faith by
appropriate proceedings, (b) such proceedings do not involve any material danger
of the sale, forfeiture or loss of any of the Collateral or any interest
therein, and (c) such taxes, charges or claims are adequately reserved against
on such Grantor’s books in accordance with generally accepted accounting
principles.

Section 10. Books and Records. Each Grantor will keep and maintain at its own
cost and expense satisfactory and complete records of its Collateral, including
a record of all payments received and credits granted with respect to all
Accounts, Chattel Paper and other items included in such Collateral.

 

7



--------------------------------------------------------------------------------

Section 11. Inspection, Reports. Subject to Section 5.6 of the Credit Agreement,
each Grantor will at all reasonable times permit the Secured Party or its
representatives to examine or inspect any Collateral, any evidence of Collateral
and the Grantor’s books and records concerning the Collateral, wherever located.
Each Grantor will from time to time when requested by the Secured Party furnish
to the Secured Party a report on its Accounts, Chattel Paper, General
Intangibles and Instruments, naming the Account Debtors or other obligors
thereon, the amount due and the aging thereof. The Secured Party or its designee
is authorized to contact Account Debtors and other Persons obligated on any such
Collateral from time to time to verify the existence, amount and/or terms of
such Collateral.

Section 12. Notice of Loss. Each Grantor will promptly notify the Secured Party
of any loss of or material damage to any material item of Collateral or of any
substantial adverse change, known to such Grantor, in any material item of
Collateral or the prospect of payment or performance thereof.

Section 13. Insurance. Each Grantor will keep the Inventory and Equipment
insured against “all risks” for the full replacement cost thereof subject to a
deductible not exceeding $100,000, and with an insurance company or companies
satisfactory to the Secured Party, the policies to protect Secured Party as its
interests may appear, with such policies or certificates with respect thereto to
be delivered to the Secured Party at its request. Each such policy or the
certificate with respect thereto shall provide that such policy shall not be
canceled or allowed to lapse unless at least 30 days prior written notice is
given to the Secured Party.

Section 14. Lawful Use; Fair Labor Standards Act. Each Grantor will use and keep
the Collateral, and will require that others use and keep the Collateral, only
for lawful purposes, without violation of any federal, state or local law,
statute or ordinance. All Inventory of any Grantor as of the date of this
Agreement that was produced by such Grantor, or with respect to which such
Grantor performed any manufacturing or assembly process, was produced by such
Grantor (or such manufacturing or assembly process was conducted) in compliance
in all material respects with all requirements of the Fair Labor Standards Act,
and all Inventory produced, manufactured or assembled by any Grantor after the
date of this Agreement will be so produced, manufactured or assembled, as the
case may be.

Section 15. Action by the Secured Party. If any Grantor at any time fails to
perform or observe any of the foregoing agreements, the Secured Party shall have
(and each Grantor hereby grants to the Secured Party) the right, power and
authority (but not the duty) to perform or observe such agreement on behalf and
in the name, place and stead of such Grantor (or, at the Secured Party’s option,
in the Secured Party’s name) and to take any and all other actions which the
Secured Party may reasonably deem necessary to cure or correct such failure
(including, without limitation, the payment of taxes, the satisfaction of Liens,
the procurement and maintenance of insurance, the execution of assignments,
security agreements and Financing Statements, and the indorsement of
instruments); and the Grantors shall thereupon pay to the Secured Party on
demand the amount of all monies expended and all costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Secured Party in
connection with or as a result of the performance or observance of such
agreements or the taking

 

8



--------------------------------------------------------------------------------

of such action by the Secured Party, together with interest thereon from the
date expended or incurred at the highest lawful rate then applicable to any of
the Obligations, and all such monies expended, costs and expenses and interest
thereon shall be part of the Obligations secured by the Security Interest.

Section 16. Insurance Claims. As additional security for the payment and
performance of the Obligations, each Grantor hereby assigns to the Secured Party
any and all monies (including proceeds of insurance and refunds of unearned
premiums) due or to become due under, and all other rights of such Grantor with
respect to, any and all policies of insurance now or at any time hereafter
covering the Collateral or any evidence thereof or any business records or
valuable papers pertaining thereto. At any time, whether before or after the
occurrence of any Event of Default, the Secured Party may (but need not), in the
Secured Party’s name or in any Grantor’s name, execute and deliver proofs of
claim, receive all such monies, indorse checks and other instruments
representing payment of such monies, and adjust, litigate, compromise or release
any claim against the issuer of any such policy. Notwithstanding any of the
foregoing, so long as no Event of Default exists each Grantor shall be entitled
to all insurance proceeds with respect to Equipment or Inventory provided that
such proceeds are applied to the cost of replacement Equipment or Inventory.

Section 17. The Secured Party’s Duties. The powers conferred on the Secured
Party hereunder are solely to protect its and the Lenders’ interest in the
Collateral and shall not impose any duty upon it to exercise any such powers.
The Secured Party shall be deemed to have exercised reasonable care in the
safekeeping of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to the safekeeping which the Secured Party accords
its own property of like kind. Except for the safekeeping of any Collateral in
its possession and the accounting for monies and for other properties actually
received by it hereunder, neither the Secured Party nor any Lender shall have
any duty, as to any Collateral, as to ascertaining or taking action with respect
to calls, conversions, exchanges, maturities, tenders or other matters relative
to any Collateral, whether or not the Secured Party or any Lender has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any Persons or any other rights pertaining to
any Collateral. The Secured Party will take action in the nature of exchanges,
conversions, redemptions, tenders and the like requested in writing by any
Grantor with respect to the Collateral in the Secured Party’s possession if the
Secured Party in its reasonable judgment determines that such action will not
impair the Security Interest or the value of the Collateral, but a failure of
the Secured Party to comply with any such request shall not of itself be deemed
a failure to exercise reasonable care with respect to the taking of any
necessary steps to preserve rights against any Persons or any other rights
pertaining to any Collateral.

Section 18. Default. Each of the following occurrences shall constitute an
“Event of Default” under this Agreement: (a) any Grantor shall fail to observe
or perform any covenant or agreement applicable to such Grantor under this
Agreement and such failure shall continue for a period of thirty
(30) consecutive days after written notice by the Secured Party; or (b) any
representation or warranty made by a Grantor in this Agreement or any schedule,
exhibit, supplement or attachment hereto or in any financial statements, or
reports or certificates

 

9



--------------------------------------------------------------------------------

heretofore or at any time hereafter submitted by or on behalf of such Grantor to
the Secured Party or a Lender shall prove to have been untrue or misleading in
any material respect when made; or (c) any Event of Default shall occur under
the Credit Agreement which has not been waived pursuant to the terms thereof.

Section 19. Remedies on Default. Upon the occurrence of an Event of Default and
at any time thereafter:

19(a) The Secured Party may exercise and enforce any and all rights and remedies
available upon default to a secured party under Article 9 of the Uniform
Commercial Code as in effect in the State of Minnesota.

19(b) The Secured Party shall have the right to enter upon and into and take
possession of all or such part or parts of the properties of each Grantor,
including lands, plants, buildings, Equipment, Inventory and other property as
may be necessary or appropriate in the judgment of the Secured Party to permit
or enable the Secured Party to manufacture, produce, process, store or sell or
complete the manufacture, production, processing, storing or sale of all or any
part of the Collateral, as the Secured Party may elect, and to use and operate
said properties for said purposes and for such length of time as the Secured
Party may deem necessary or appropriate for said purposes without the payment of
any compensation to such Grantor therefor. The Secured Party may require each
Grantor to, and each Grantor hereby agrees that it will, at its expense and upon
request of the Secured Party forthwith, assemble all or part of the Collateral
as directed by the Secured Party and make it available to the Secured Party at a
place or places to be designated by the Secured Party.

19(c) Any disposition of Collateral may be in one or more parcels at public or
private sale, at any of the Secured Party’s offices or elsewhere, for cash, on
credit, or for future delivery, and upon such other terms as the Secured Party
may reasonably believe are commercially reasonable. The Secured Party shall not
be obligated to dispose of Collateral regardless of notice of sale having been
given, and the Secured Party may adjourn any public or private sale from time to
time by announcement made at the time and place fixed therefor, and such
disposition may, without further notice, be made at the time and place to which
it was so adjourned.

19(d) The Secured Party is hereby granted a license or other right to use,
without charge, all of each Grantor’s property, including, without limitation,
all of each Grantor’s labels, trademarks, copyrights, patents and advertising
matter, or any property of a similar nature, as it pertains to the Collateral,
in completing production of, advertising for sale and selling any Collateral,
and each Grantor’s rights under all licenses and all franchise agreements shall
inure to the Secured Party’s benefit until the Obligations are paid in full.

19(e) If notice to any Grantor of any intended disposition of Collateral or any
other intended action is required by law in a particular instance, such notice
shall be deemed commercially reasonable if given in the manner specified for the
giving of notice in Section 25 hereof at least ten calendar days prior to the
date of intended disposition or other action, and the

 

10



--------------------------------------------------------------------------------

Secured Party may exercise or enforce any and all other rights or remedies
available by law or agreement against the Collateral, against any Grantor, or
against any other Person or property. The Secured Party (i) may dispose of the
Collateral in its then present condition or following such preparation and
processing as the Secured Party deems commercially reasonable, (ii) shall have
no duty to prepare or process the Collateral prior to sale, (iii) may disclaim
warranties of title, possession, quiet enjoyment and the like, and (iv) may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and none of the foregoing actions shall be
deemed to adversely affect the commercial reasonableness of the disposition of
the Collateral.

Section 20. Remedies as to Certain Rights to Payment. Upon the occurrence of an
Event of Default and any time thereafter, the Secured Party may notify any
Account Debtor or other Person obligated on any Accounts or other Collateral
that the same have been assigned or transferred to the Secured Party and that
the same should be performed as requested by, or paid directly to, the Secured
Party, as the case may be. Each Grantor shall join in giving such notice, if the
Secured Party so requests. The Secured Party may, in the Secured Party’s name or
in any Grantor’s name, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of, or securing, any such
Collateral or grant any extension to, make any compromise or settlement with or
otherwise agree to waive, modify, amend or change the obligation of any such
Account Debtor or other Person. If any payments on any such Collateral are
received by any Grantor after an Event of Default has occurred, such payments
shall be held in trust by such Grantor as the property of the Secured Party and
shall not be commingled with any funds or property of any Grantor and shall be
forthwith remitted to the Secured Party for application on the Obligations.

Section 21. Application of Proceeds. All cash proceeds received by the Secured
Party in respect of any sale of, collection from, or other realization upon all
or any part of the Collateral may, in the discretion of the Secured Party, be
held by the Secured Party as collateral for, or then or at any time thereafter
be applied in whole or in part by the Secured Party against, all or any part of
the Obligations (including, without limitation, any expenses of the Secured
Party payable pursuant to Section 22 hereof).

Section 22. Costs and Expenses; Indemnity. Each Grantor will jointly and
severally pay or reimburse the Secured Party on demand for all out-of-pocket
expenses, including in each case all filing and recording fees, taxes, and all
reasonable charges and disbursements of outside counsel to the Secured Party,
and/or the allocated costs of in-house counsel incurred from time to time, in
connection with the creation, perfection, protection, satisfaction, foreclosure,
collection or enforcement of the Security Interest and the preparation,
administration, continuance, amendment or enforcement of this Agreement, and all
such costs and expenses shall be part of the Obligations secured by the Security
Interest. Each Grantor shall indemnify and hold the Secured Party and each
Lender harmless from and against any and all claims, losses and liabilities
(including reasonable attorneys’ fees) growing out of or resulting from this
Agreement and the Security Interest hereby created (including enforcement of
this Agreement) or the Secured Party’s actions pursuant hereto, except claims,
losses or liabilities resulting from the Secured Party’s gross negligence or
willful misconduct as determined by a final judgment of a

 

11



--------------------------------------------------------------------------------

court of competent jurisdiction. Any liability of any Grantor to indemnify and
hold the Secured Party and each Lender harmless pursuant to the preceding
sentence shall be part of the Obligations secured by the Security Interest. The
obligations of each Grantor under this Section shall survive any termination of
this Agreement.

Section 23. Waivers; Remedies; Marshalling. This Agreement may be waived,
modified, amended, terminated or discharged, and the Security Interest may be
released, only explicitly in a writing signed by the Secured Party. A waiver so
signed shall be effective only in the specific instance and for the specific
purpose given. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to the Secured Party. All
rights and remedies of the Secured Party shall be cumulative and may be
exercised singly in any order or sequence, or concurrently, at the Secured
Party’s option, and the exercise or enforcement of any such right or remedy
shall neither be a condition to nor bar the exercise or enforcement of any
other. Each Grantor hereby waives all requirements of law, if any, relating to
the marshalling of assets which would be applicable in connection with the
enforcement by the Secured Party of its remedies hereunder, absent this waiver.

Section 24. Waiver of Defenses. Each Grantor waives the benefit of any and all
defenses and discharges available to a guarantor, surety, indorser or
accommodation party, dependent on its character as such. Without limiting the
generality of the foregoing, each Grantor (in such capacity) waives presentment,
demand for payment, and notice of nonpayment or protest of any note other
instrument evidencing any of the Obligations; and each Grantor agrees that each
Grantor’s liability hereunder and the Security Interest hereby created shall not
be affected or impaired in any way by any of the following acts and things
(which the Secured Party may do from time to time without notice to each
Grantor): (a) by any sale, pledge, surrender, compromise, settlement, release,
renewal, extension, indulgence, alteration, substitution, exchange, change in,
modification, or other disposition of any of the Obligations or any evidence
thereof or any collateral therefor, (b) by any acceptance or release of
collateral for or guarantors of any of the Obligations, (c) by any failure,
neglect or omission to realize upon or protect any of the Obligations or to
obtain, perfect, enforce or realize upon any collateral therefor or to exercise
any Lien upon or right of appropriation of any moneys, credits or property
toward the liquidation of any of the Obligations, (d) by any application of
payments or credits upon any of the Obligations, or (e) by any irregularity or
avoidability of the Obligations (including any avoidability of the Obligations
or fraudulent transfers or fraudulent conveyance under any applicable law). The
Secured Party is not required, before exercising its rights under this
Agreement, to first resort for payment of any of the Obligations to the Borrower
or any other Person, its or their properties or estates, or any collateral,
property, Liens or other rights or remedies whatsoever. Each Grantor agrees not
to exercise any right of contribution, recourse, subrogation or reimbursement
available to each Grantor against the Borrower or any other Person or property,
unless and until all Obligations and all other debts, liabilities and
obligations owed by the Borrower and each Grantor to the Secured Party and the
Lenders have been paid and discharged. Each Grantor expects to derive benefits
from the transactions resulting in the creation of the Obligations. The Secured
Party may rely conclusively on the continuing warranty, hereby made, that each
Grantor continues to be benefited by the Lenders’ extension of credit
accommodations to the Borrower and the Secured Party shall have no duty to
inquire into or confirm the receipt of any such benefits, and this Agreement
shall be effective and enforceable by the Secured Party without regard to the
receipt, nature or value of any such benefits.

 

12



--------------------------------------------------------------------------------

Section 25. Notices. Any notice or other communication to any party in
connection with this Agreement shall be in writing and shall be sent by manual
delivery, facsimile transmission, overnight courier or United States mail
(postage prepaid) addressed to such party at the address specified on the
signature page hereof, or at such other address as such party shall have
specified to the other party hereto in writing. All periods of notice shall be
measured from the date of delivery thereof if manually delivered, from the date
of sending thereof if sent by facsimile transmission, from the first business
day after the date of sending if sent by overnight courier, or from four days
after the date of mailing if mailed.

Section 26. Grantor Acknowledgments. Each Grantor hereby acknowledges that
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement, (b) neither the Secured Party nor any Lender has any fiduciary
relationship to such Grantor, the relationship being solely that of debtor and
creditor, and (c) no joint venture exists between such Grantor and the Secured
Party or any Lender.

Section 27. Representations and Warranties. Each Grantor hereby represents and
warrants to the Secured Party that:

27(a) Such Grantor is a legal entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has the
corporate power and authority and the legal right to own and operate its
properties and to conduct the business in which it is currently engaged.

27(b) Such Grantor has the power and authority and the legal right to execute
and deliver, and to perform its obligations under, this Agreement and has taken
all necessary corporate action to authorize such execution, delivery and
performance.

27(c) This Agreement constitutes a legal, valid and binding obligation of such
Grantor enforceable in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).

27(d) The execution, delivery and performance of this Agreement will not
(i) violate any provision of any law, statute, rule or regulation or any order,
writ, judgment, injunction, decree, determination or award of any court,
governmental agency or arbitrator presently in effect having applicability to
such Grantor, (ii) violate or contravene any provision of the Articles of
Incorporation or bylaws of such Grantor, or (iii) result in a breach of or
constitute a default under any indenture, loan or credit agreement or any other
agreement, lease or instrument to which such Grantor is a party or by which it
or any of its properties may be bound or result in the creation of any Lien
thereunder. Such Grantor is not in default under or in violation of any such
law, statute, rule or regulation, order, writ, judgment, injunction, decree,

 

13



--------------------------------------------------------------------------------

determination or award or any such indenture, loan or credit agreement or other
agreement, lease or instrument in any case in which the consequences of such
default or violation could have a material adverse effect on the business,
operations, properties, assets or condition (financial or otherwise) of such
Grantor.

27(e) Except for filings, recordings and registrations to perfect the Security
Interest, no order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by, any governmental or
public body or authority is required on the part of such Grantor to authorize,
or is required in connection with the execution, delivery and performance of, or
the legality, validity, binding effect or enforceability of, this Agreement.

27(f) There are no actions, suits or proceedings pending or, to the knowledge of
such Grantor, threatened against or affecting such Grantor or any of its
properties before any court or arbitrator, or any governmental department,
board, agency or other instrumentality which, if determined adversely to such
Grantor, would have a material adverse effect on the business, operations,
property or condition (financial or otherwise) of such Grantor or on the ability
of such Grantor to perform its obligations hereunder.

Section 28. Continuing Security Interest; Assignments under Credit Agreement.
This Agreement shall (a) create a continuing security interest in the Collateral
and shall remain in full force and effect until payment in full of the
Obligations and the expiration of the obligations, if any, of the Secured Party
and the Lenders to extend credit accommodations to the Borrower, (b) be binding
upon each Grantor, its successors and assigns, and (c) inure to the benefit of,
and be enforceable by, the Secured Party and its successors, transferees, and
assigns. Without limiting the generality of the foregoing clause, (c) the
Secured Party may assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement to any other Persons to the extent
and in the manner provided in the Credit Agreement and may similarly transfer
all or any portion of its rights under this Agreement to such Persons.

Section 29. Joinder Agreements. Each Subsidiary of the Borrower that is required
to become a party to this Agreement pursuant to Section 5.15 of the Credit
Agreement or otherwise shall become a party hereto as a Grantor for all purposes
of this Agreement by executing and delivering to the Secured Party a Joinder
Agreement substantially in the form attached hereto as Exhibit A. Upon such
execution and delivery, such party shall be as fully a party hereto as if such
party were an original signatory hereof. Each Grantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder.

Section 30. Termination of Security Interest. Upon payment in full of the
Obligations and the expiration of any obligation of the Secured Party and the
Lenders to extend credit accommodations to the Borrower, the Security Interest
granted hereby shall terminate. Upon any such termination, the Secured Party
will return to each Grantor such of the Collateral then in the possession of the
Secured Party as shall not have been sold or otherwise applied pursuant to the
terms hereof and execute and deliver to each Grantor such documents as such
Grantor shall reasonably request to evidence such termination. Any reversion or
return of Collateral upon

 

14



--------------------------------------------------------------------------------

termination of this Agreement and any instruments of transfer or termination
shall be at the expense of the Grantors and shall be without warranty by, or
recourse on, the Secured Party or any Lender. As used in this Section, “Grantor”
includes any assigns of any Grantor, any Person holding a subordinate security
interest in any of the Collateral or whoever else may be lawfully entitled to
any part of the Collateral.

Section 31. Governing Law and Construction. THE VALIDITY, CONSTRUCTION AND
ENFORCEABILITY OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF, EXCEPT
TO THE EXTENT THAT THE VALIDITY OR PERFECTION OF THE SECURITY INTEREST
HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE
MANDATORILY GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
MINNESOTA. Whenever possible, each provision of this Agreement and any other
statement, instrument or transaction contemplated hereby or relating hereto
shall be interpreted in such manner as to be effective and valid under such
applicable law, but, if any provision of this Agreement or any other statement,
instrument or transaction contemplated hereby or relating hereto shall be held
to be prohibited or invalid under such applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement or any other statement, instrument or transaction contemplated hereby
or relating hereto.

Section 32. Consent to Jurisdiction. AT THE OPTION OF THE SECURED PARTY, THIS
AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING
IN MINNEAPOLIS, MINNESOTA; AND EACH GRANTOR CONSENTS TO THE JURISDICTION AND
VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT
CONVENIENT. IN THE EVENT A GRANTOR COMMENCES ANY ACTION IN ANOTHER JURISDICTION
OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM
THE RELATIONSHIP CREATED BY THIS AGREEMENT, THE SECURED PARTY AT ITS OPTION
SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF THE JURISDICTIONS AND
VENUES ABOVE-DESCRIBED, OR IF SUCH TRANSFER CANNOT BE ACCOMPLISHED UNDER
APPLICABLE LAW, TO HAVE SUCH CASE DISMISSED WITHOUT PREJUDICE.

Section 33. Waiver of Notice and Hearing. EACH GRANTOR HEREBY WAIVES ALL RIGHTS
TO A JUDICIAL HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE SECURED PARTY OF
ITS RIGHTS TO POSSESSION OF THE COLLATERAL WITHOUT JUDICIAL PROCESS OR OF ITS
RIGHTS TO REPLEVY, ATTACH, OR LEVY UPON THE COLLATERAL WITHOUT PRIOR NOTICE OR
HEARING. EACH GRANTOR ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY COUNSEL OF ITS
CHOICE WITH RESPECT TO THIS PROVISION AND THIS AGREEMENT.

 

15



--------------------------------------------------------------------------------

Section 34. Waiver of Jury Trial. EACH OF THE GRANTORS AND THE SECURED PARTY, BY
ITS ACCEPTANCE OF THIS AGREEMENT, IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 35. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

Section 36. General. All representations and warranties contained in this
Agreement or in any other agreement between any Grantor and the Secured Party or
any Lender shall survive the execution, delivery and performance of this
Agreement and the creation and payment of the Obligations. Each Grantor waives
notice of the acceptance of this Agreement by the Secured Party. Captions in
this Agreement are for reference and convenience only and shall not affect the
interpretation or meaning of any provision of this Agreement.

[Signatures Follow On Succeeding Pages]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC. By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Delaware

Grantor’s Org # 3288188

Grantor’s Tax ID # 33-0933072

 

CLASSIC DESIGN CONCEPTS, LLC By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 2003111801002

Grantor’s Tax ID #                         

 

PERFORMANCE CONCEPTS, LLC By  

/s/ Douglass Goad

Name   Douglass Goad Title   President

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Michigan

Grantor’s Org # B7900K

Grantor’s Tax ID #                         

 

[Signature pages to Security Agreement (Quantum)]

S-1



--------------------------------------------------------------------------------

POWERTRAIN INTEGRATION, LLC

By

 

/s/ Kenneth R. Lombardo

Name

  Kenneth Lombardo

Title

  General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 2004011400052

Grantor’s Tax ID # 80-0101312

 

REGENCY CONVERSIONS, LLC

By

 

/s/ Kenneth R. Lombardo

Name

  Kenneth Lombardo

Title

  General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Michigan

Grantor’s Org # B8156X

Grantor’s Tax ID # 20-4138893

 

STARCRAFT AUTOMOTIVE GROUP, INC.

By

 

/s/ Joseph Katona III

Name

  Joseph Katona

Title

  CFO/Treasurer

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 1994060074

Grantor’s Tax ID #                         

 

[Signature pages to Security Agreement (Quantum)]

S-2



--------------------------------------------------------------------------------

TECSTAR, L.P.

By

 

/s/ Kenneth R. Lombardo

Name

  Kenneth Lombardo

Title

  General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 1998100361

Grantor’s Tax ID # 35-2081466

TECSTAR AUTOMOTIVE GROUP, INC.

By

 

/s/ Kenneth R. Lombardo

Name

  Kenneth Lombardo

Title

  General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 1990120776

Grantor’s Tax ID # 35-1817634

 

TECSTAR PARTNERS, LLC

By

 

/s/ Kenneth R. Lombardo

Name

  Kenneth Lombardo

Title

  General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 2004062900050

Grantor’s Tax ID # 20-3749177

 

[Signature pages to Security Agreement (Quantum)]

S-3



--------------------------------------------------------------------------------

TROY TOOLING, LLC By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Michigan

Grantor’s Org # B7532K

Grantor’s Tax ID # 38-2960551

 

UNIQUE PERFORMANCE CONCEPTS, LLC By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Michigan

Grantor’s Org # B7900J

Grantor’s Tax ID # 20-4090400

 

WHEEL TO WHEEL, LLC By  

/s/ Kenneth R. Lombardo

Name   Kenneth Lombardo Title   General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Indiana

Grantor’s Org # 2003102400053

Grantor’s Tax ID # 80-0101312

 

[Signature pages to Security Agreement (Quantum)]

S-4



--------------------------------------------------------------------------------

WHEEL TO WHEEL POWERTRAIN, LLC

By

 

/s/ Kenneth R. Lombardo

Name

  Kenneth Lombardo

Title

  General Counsel

Address:

570 Executive Drive

Troy, Michigan 48083

State of Organization: Michigan

Grantor’s Org # B2706E

Grantor’s Tax ID # 80-0101312

 

[Signature pages to Security Agreement (Quantum)]

S-5



--------------------------------------------------------------------------------

EXHIBIT A

TO SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                              ,             
(this “Agreement”), is by [Insert Name of applicable Subsidiary or Affiliate], a
[                            ] formed under the laws of the State of
[                            ] (the “Joining Party”), and is delivered to the
Secured Party (as defined below) pursuant to Section 29 of that certain Security
Agreement, dated as of January 31, 2007 (as the same may be amended,
supplemented or supplemented from time to time, the “Security Agreement”), among
each Grantor thereto from time to time and WB QT, LLC, as Agent for the Lenders
(the “Secured Party”) under that certain Credit Agreement dated as of
January 31, 2007 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Quantum Fuel Systems Technologies
Worldwide, Inc., the lenders from time to time party thereto (the “Lenders”),
and WB QT, LLC, as a Lender and as Agent for the Lenders. Capitalized terms used
but not defined herein shall have the meanings assigned to such terms in the
Security Agreement.

Pursuant to Section 29 of the Security Agreement, by its execution of this
Agreement, the Joining Party becomes a party to the Security Agreement bound by
all of the terms and conditions thereof, and, from and after the date hereof, is
a Grantor entitled to all of the rights and benefits and bound by all of the
obligations of a Grantor under the Security Agreement. The Joining Party hereby
acknowledges that by becoming party to the Security Agreement the Joining Party
has granted, and hereby does grant, to the Secured Party for the benefit of the
Secured Party and the Lenders a Security Interest in all of Grantor’s right,
title, and interest in and to the Collateral as set forth in Section 2 of the
Security Agreement. The Joining Party’s legal name (as set forth in its
constituent documents filed with the appropriate governmental official or
agency) and jurisdiction of organization is as set forth in the opening
paragraph hereof. The Joining Party hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions, obligations and conditions
applicable to a Grantor in the Security Agreement.

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

This Agreement shall be binding upon the parties hereto and their respective
executors, administrators, other legal representatives, successors and assigns,
and shall inure to the benefit of the Secured Party, its successors and assigns
and shall be governed by the laws of the State of Minnesota without reference to
principles of conflict of laws.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

EX A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party, by its officers duly authorized,
intending to be legally bound, has caused this Joinder Agreement to be duly
executed and delivered, and the Secured Party has caused the same to be accepted
by its authorized representative, as of the date first above written.

 

[Insert name of Joining Party],     a [                                    ]    
By:  

 

      Name:       Title:    

Acknowledged and accepted:

 

WB QT, LLC, as Secured Party By:  

/s/ Jonathan Wood

  Name: Jonathan Wood   Title: Director

 

EX A-2